Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 12, 2012, which ruled that claimant was ineligible to receive emergency unemployment compensation benefits.
Claimant applied for unemployment insurance benefits effective in September 2008, which were paid for the full period authorized by statute (see Labor Law §§ 521, 590 [4]). She thereafter received emergency unemployment compensation (hereinafter EUC) benefits, “which were paid to individuals who had ‘exhausted all rights to regular compensation under the [s]tate law or under [federal law with respect to a benefit year’ ” (Matter of Umpierre [Commissioner of Labor], 80 AD3d 1123, 1123 [2011], quoting Pub L No 110-252, tit IV, § 4001 [b] [1], 122 US Stat 2323). Claimant reapplied for unemployment insurance benefits when that benefit year ended in October 2009, and was found to have a valid original claim that entitled her to renewed regular benefits at a significantly lower rate. The Unemployment Insurance Appeal Board determined that *1240claimant was not entitled to ongoing EUC benefits due to her renewed eligibility for regular benefits, and she now appeals.
We affirm. Substantial evidence supports the Board’s determination that claimant had earned sufficient income to permit her to make a valid original claim when she reapplied for unemployment insurance benefits in October 2009 (see Labor Law §§ 516, 527 [1]). Claimant had accordingly not exhausted her right to receive regular benefits during that period and, as a result, the Board properly refused to award her ongoing EUC benefits (see Matter of Umpierre [Commissioner of Labor], 80 AD3d at 1123-1124).
Stein, J.E, McCarthy, Spain and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.